CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 17, 2013 on the financial statements of the Rx Dynamic Growth Fund (f/k/a FMX Growth Allocation Fund) as of May 31, 2012 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this post-effective amendment on Form N-1A. Chicago, Illinois July 17, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 17, 2013 on the financial statements of the Rx Dynamic Total Return Fund (f/k/a FMX Total Return Fund) as of May 31, 2012 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this post-effective amendment on Form N-1A. Chicago, Illinois July 17, 2013
